PER CURIAM.
This appeal challenges the correctness of a final summary judgment rendered in favor of appellees.
A careful examination of the record on appeal conclusively establishes the absence of any genuine triable issue of a material fact with respect to appellees’ liability for the damages suffered by appellants, and that appellees were entitled to judgment as a matter of law. The judgment appealed is accordingly affirmed. 23 Fla.Jur. 281, Negligence, § 37; DeLuca v. Manchester Laundry & Dry Cleaning Company (1955) 380 Pa. 484, 112 A.2d 372; Kite v. Jones (1957) 389 Pa. 339, 132 A.2d 683; Cotter v. Bell (1965) 417 Pa. 560, 208 A.2d 216; Tuz v. Burmeister (Fla.App.1971) 254 So.2d 569; General Telephone Company of Florida, Inc. v. Mahr (Fla.App.1963) 153 So.2d 13.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.